t c memo united_states tax_court daryl ragsdale petitioner v commissioner of internal revenue respondent docket no 14004-16l filed date steven r mather and lydia b turanchik for petitioner halvor r melom for respondent memorandum findings_of_fact and opinion ashford judge petitioner commenced this collection_due_process cdp case pursuant to sec_6330 in response to a determination by the 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times some monetary amounts are rounded to the nearest dollar internal_revenue_service irs office of appeals appeals to uphold a proposed levy on petitioner’s property relating to his unpaid federal_income_tax liabilities for the and taxable years years at issue the issue for decision is whether appeals abused its discretion in sustaining the proposed collection action findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference petitioner resided in california at the time the petition was filed with the court i criminal judgment and restitution on date petitioner pleaded guilty to one count of income_tax evasion under sec_7201 and one count of mail fraud under u s c sec_1341 the basis for petitioner’s income_tax evasion conviction was that during and he operated a telemarketing business and used nominees including corporate entities that he created and controlled to conceal from the irs his taxable_income in the form of commissions from this business used the nominee entities to pay his personal expenses directly so as to conceal his receipt of taxable_income concealed his interest in one of the corporate entities by incorporating it in nevada and using an unrelated nominee individual to serve as corporate officer and as signatory on the bank account and failed to prepare forms 1099-misc miscellaneous income reporting his income from those nominee entities so that the irs would be unaware of his income the basis for petitioner’s mail fraud conviction was that he signed and submitted a uniform residential_loan application to a mortgage_lender that significantly inflated his gross monthly income to ensure that he would obtain the loan as part of his guilty plea petitioner agreed that the amount of tax loss associated with the income_tax evasion count was dollar_figure and that the amount of the tax loss associated with the mail fraud count was zero he further agreed to pay restitution to the irs of dollar_figure for and he also agreed to cooperate fully with the irs in its ascertainment computation and payment of his correct federal_income_tax liabilities for to the present on date the u s district_court for the southern district of california filed a judgment in petitioner’s criminal case in which it sentenced petitioner to three years of probation conditioning the probation on among other things petitioner’s paying all back tax for and including penalties and interest the district_court also ordered petitioner to pay restitution of dollar_figure to the irs payable forthwith or at the rate of dollar_figure per month ii petitioner’s underlying tax_liabilities for the years at issue petitioner did not file a federal_income_tax return and did not make any federal tax_payments for accordingly the irs prepared a substitute for return for petitioner for pursuant to sec_6020 on date on date the irs assessed against petitioner for additional tax of dollar_figure a penalty for fraud of dollar_figure a penalty for filing tax_return after the due_date of dollar_figure a penalty for late payment of tax of dollar_figure and interest for late payment of tax of dollar_figure and notified him of these assessments petitioner timely filed his federal_income_tax return reporting tax due of dollar_figure as part of his plea he admitted that this return was materially false in that he failed to report dollar_figure in taxable_income attributable to his telemarketing activities in on date the irs assessed against petitioner for additional tax of dollar_figure a penalty for fraud of dollar_figure a penalty for late payment of tax of dollar_figure and interest for late payment of tax of dollar_figure and notified him of these assessments petitioner timely filed hi sec_2012 federal_income_tax return reporting tax due of dollar_figure petitioner did not withhold sufficient funds to pay the reported tax due and did not remit payment for this self-reported liability when he filed this return on date the irs assessed against him for the reported tax due a penalty for late payment of tax of dollar_figure and interest for late payment of tax of dollar_figure and notified him of these assessments iii irs’ collection action the irs sent petitioner a letter final notice--notice of intent to levy and notice of your right to a hearing dated date levy notice the levy notice advised him that the irs intended to levy to collect his outstanding liabilities for the years at issue which through the date of the levy notice totaled dollar_figure and that he had a right to appeal the proposed collection action in response to the levy notice petitioner timely submitted form request for a collection_due_process or equivalent_hearing cdp hearing request the cdp hearing request did not challenge the underlying liabilities but did request the collection alternatives of an installment_agreement an offer-in- compromise and i cannot pay balance and further requested that a cdp hearing be held with petitioner’s authorized representative as the reason for the cdp hearing request the form stated i request an appeals hearing to allow additional time to prepare determine and discuss my eligibility for an offer-in-compromise or an installment_plan with an appeals officer due to the birth of my daughter on date my need to prepare and file my tax_return my need to determine the source of funds for a suitable offer and my ongoing work needs a representative from appeals acknowledged receipt of petitioner’s cdp hearing request by letter to petitioner dated date with a copy to his authorized representative at the time and the request was assigned to settlement officer theresa m amper so amper on date so amper sent petitioner a letter with a copy to his authorized representative in which she scheduled a telephone hearing on date she also indicated that the scheduled hearing was his opportunity to discuss with her the reasons he disagreed with the proposed collection action or to discuss collection alternatives in the letter she outlined the issues she had to consider during the hearing and informed petitioner that in order for her to consider collection alternatives such as an installment_agreement or offer-in-compromise he needed to submit to her by date a completed form 433-a collection information statement for wage earners and self-employed individuals and proof that estimated_tax payments are paid in full for the year to date on date petitioner’s authorized representative called so amper requesting that the telephone hearing be rescheduled to date so amper agreed to the request and by letter to petitioner with a copy to his authorized representative dated date she advised him of the rescheduled hearing date and requested that he provide the information she had requested in her date letter on or before date in response to so amper’s date letter petitioner’s authorized representative sent her a letter dated date enclosing two completed forms 433-a one for petitioner and one for petitioner’s wife together with supporting documentation and a copy of petitioner and his wife’s prenuptial agreement date materials on date so amper reviewed the date materials on the basis of her review she noted the existence of a potential community_property issue on date so amper called petitioner’s authorized representative and left him a voicemail message informing him that the hearing scheduled for that day was canceled and that petitioner’s cdp hearing request would be assigned to a senior settlement officer later that same day so amper separately spoke via telephone to petitioner and to his authorized representative during his conversation with so amper petitioner’s authorized representative asked her whether the irs would accept an offer-in-compromise if there was no community_property issue so amper responded that she did not know the offer-in- compromise would need to be handled by the brookhaven irs centralized offer in compromise unit irs coic unit during petitioner’s conversation with so amper he expressed concern regarding the reassignment of his cdp hearing request to another settlement officer all he wished to do was to settle his outstanding liabilities so amper informed him that his cdp hearing request would be transferred to another settlement officer in her office and that he could still send his offer-in-compromise to her petitioner also expressed concern that a notice_of_federal_tax_lien would be filed so amper told him that a notice_of_federal_tax_lien had already been filed in date2 but that no levy would occur while his cdp hearing request was pending with appeals petitioner also stated to so amper that he did not know when and why the liabilities for the tax years at issue were assessed so amper explained what the irs records showed including that he had agreed to the assessment of the and liabilities and offered to send him a copy of these irs records later that day she sent petitioner a letter with a copy to his authorized representative enclosing copies of these irs records she also enclosed form_656 offer_in_compromise and requested that he submit to her a completed form_656 by date 2petitioner claims to not have received notification of the lien filing this is of no consequence to this case petitioner’s cdp hearing request was reassigned to settlement officer deborah cartwright so cartwright and on date she sent petitioner a letter with a copy to his authorized representative in which she scheduled a telephone hearing on date her letter just like so amper’s date letter indicated that this scheduled hearing was his opportunity to discuss with her the reasons he disagreed with the proposed collection action or to discuss collection alternatives and outlined the issues that she had to consider during the hearing so cartwright also requested that petitioner provide his proposal to resolve his liability on date so cartwright received a completed form_656 from petitioner in which he proposed to pay dollar_figure to satisfy his federal_income_tax liabilities for the years at issue and payable in monthly installments of dollar_figure per month for months oic as the reason for the oic petitioner checked the box on the form indicating doubt as to collectibility he also indicated on the form that he would obtain the funds to pay for the offer from hi sec_3when she sent this letter she was known as deborah conley her name later changed to deborah cartwright during the pendency of petitioner’s cdp hearing request for clarity we will throughout this opinion refer to her as so cartwright 4petitioner’ sec_2013 liability is not at issue in this case ira retirement savings on date the irs coic unit received form 433-a oic collection information statement for wage earners and self-employed individuals with supporting documents from petitioner by letter to petitioner with a copy to his authorized representative dated date a representative from the irs coic unit acknowledged receipt of his oic and informed him among other things that he would be contacted by date on date while petitioner’s oic was being considered he and so cartwright spoke by telephone petitioner asked about the date telephone hearing and elected to have the hearing while then speaking to her they discussed the appeals process with respect to petitioner’s cdp hearing request including petitioner’s filing another cdp hearing request if he had issues with the lien filing and his right to contest appeals’ determination in the tax_court so cartwright also explained the offer process to petitioner 5before this conversation petitioner and so cartwright had a telephone conversation on date during which he told her that he no longer had an authorized representative 6so cartwright’s case activity notes state petitioner asked about the hearing on he decided to go ahead with hearing now as he filed on sic oic as his collection alternative on date so cartwright checked on the status of petitioner’s oic it had been sent to a unit in sacramento california sacramento unit because petitioner was still paying restitution by letter to petitioner dated date a representative from the sacramento unit informed him that his oic had been transferred to that unit and that it might take up to days before he was contacted offer specialist b roldan os roldan of the sacramento unit was assigned to evaluate petitioner’s oic in evaluating petitioner’s oic os roldan generated an income expense table iet and an asset equity table aet based upon petitioner’s form 433-a oic the national and local expense standards for necessary living_expenses petitioner’ sec_2015 information returns processing transcript request printout and petitioner’s filed federal_income_tax return os roldan used the iet and the aet to calculate petitioner’s ability to pay his outstanding federal_income_tax liabilities for the years at issue through an installment_agreement and his reasonable collection potential rcp 7by letter to petitioner dated date the same representative from the sacramento unit who informed him that his oic had been transferred to that unit informed him that his oic had been assigned to os roldan this letter also indicated that it might take up to days before he was contacted the aet revealed that petitioner had realizable net equity in assets totaling dollar_figure the iet revealed that petitioner’s total monthly income and total monthly allowable living_expenses were dollar_figure and dollar_figure respectively the iet thus also should have revealed that the projected amount petitioner could pay to satisfy his outstanding federal_income_tax liabilities for the years at issue was dollar_figure the difference between petitioner’s total monthly income and total allowable expenses dollar_figure multiplied by the months remaining under the collection statute however the iet erroneously indicated that the projected amount petitioner could pay was dollar_figure because os roldan erroneously multiplied by petitioner’s total allowable monthly living_expenses dollar_figure rather than the difference between his total monthly income and total allowable expenses dollar_figure she therefore concluded that his oic should be rejected because he could fully pay his outstanding liabilities for the years at issue over time the irs records at that time indicated that petitioner owed dollar_figure for the years at issue and on the basis of the aet and the iet petitioner’s rcp was dollar_figure dollar_figure plus dollar_figure on date os roldan and petitioner spoke by telephone os roldan reviewed the aet and the iet with petitioner and explained that his oic could not be recommended for acceptance because he had the ability to fully pay his outstanding liabilities for the years at issue she also answered questions pertaining to the application of the collection statute to his case in response petitioner stated that he could not afford to make monthly payments of dollar_figure as he could barely afford to make the monthly payment amount he proposed in his oic os roldan informed him that her recommendation to reject his oic would be forwarded to appeals after reviewing the recommendation and the financial information so cartwright informed petitioner by letter dated date that the sacramento unit had made a preliminary decision to reject his oic she also requested that he submit to her any other offers of collection alternatives by date she further informed him that i f appeals does not hear from you by date a recommendation will be made based on the administrative file and a closing letter issued on date petitioner called so cartwright and left a voicemail requesting a two-week extension in order to retain legal counsel so cartwright considered but ultimately denied the request in denying the request she took into account the length of time petitioner had been aware of and working towards a resolution with appeals he had submitted his oic nearly two years ago at that point and thus had had ample time to retain legal counsel she also took into account the fact that his oic did not offer to pay the full restitution amount ordered by the district_court a requirement for acceptance pursuant to internal_revenue_manual irm pt date finally she took into account the fact that he had the ability to fully pay his outstanding liabilities for the years at issue and there were no special circumstances to deviate from that on date so cartwright and petitioner spoke by telephone during the telephone call petitioner reiterated that he would like additional time to hire a lawyer so cartwright responded that she would not give him an extension of time to hire legal counsel but she was willing to discuss the issues pertaining to his oic at that time in reply petitioner voiced concern that os roldan’s ability to pay calculations were wrong because the income calculation included bonuses which were not guaranteed in the future and an individual_retirement_account that no longer had funds so cartwright began to discuss those issues with petitioner but he refused to continue the conversation until he hired legal counsel she also advised him that he had the option to file another offer-in-compromise if he wished petitioner did not provide any other documents to so cartwright by the date deadline she then proceeded to prepare a letter notice_of_determination concerning collection action s under section and or sec_6330 notice_of_determination there having been no further response from petitioner on date appeals issued the notice_of_determination to him the notice_of_determination rejected his oic and sustained the proposed levy for the years at issue a summary detailing the matters considered by appeals and its conclusions was attached to the notice_of_determination and included the following explanations brief background appeals received the offer back on date with the recommendation to reject the offer as the financial information indicated the taxpayer could full pay the liability i reviewed the offer rejection recommendation and the financial information and rejection of the offer appears to be correct as the financial information indicates that more could be paid than offered i mailed the taxpayer a letter dated may sic requesting a collection alternative or any questions a response was due to appeals by date the taxpayer called on date and requested a two week extension in order to retain counsel and get legal advice on the case i considered the request and considered several issues that were pertinent the first issue was the length of time the taxpayer was aware of and working toward a resolution with appeals the taxpayer filed the oic in august of nearly two years ago sic as the alternative to the collection action of the filing of the nftl during this time the taxpayer had ample time to retain counsel given the deadline of date sic the taxpayer also had sufficient time to retain counsel the deadline did not prevent them from doing so therefore i decided not to extend the deadline for another two weeks as this appeared to be simply a delay tactic another issued i considered was that the oic did not offer to pay the restitution amount that was the result of conviction for tax_fraud which is a requirement per irm based on this irm the service is prohibited from accepting an oic that fails to offer full payment of the restitution the taxpayer owes over dollar_figure in restitution and the oic was for dollar_figure the two week extension requested by the taxpayer would not have influenced this basic flaw in the taxpayer’s oic request the third issue i considered in deciding not to allow the taxpayer another two weeks extension of the may deadline was the evaluation provided by compliance indicated the taxpayer has the assets and income sufficient to full pay the liability which also makes them ineligible for oic consideration unless special circumstances exists no special circumstances were ever listed or provided the taxpayer was provided the date sic deadline to give some other alternative to the oic so i could consider the merits of any new proposals had the taxpayer provided some alternative and asked for additional time to perfect the request my decision to provide them additional time very well may have been different the taxpayer was advised that no extension was being given and the requirements for them to provide alternatives other than the oic by date still stood legal and administrative review i deborah j cartwright verified the requirements of any applicable law or administrative procedure were met irs records confirmed the proper issuance of the notice_and_demand notice_of_intent_to_levy and or notice_of_federal_tax_lien nftl filing and notice of a right to a collection_due_process cdp hearing issues you raised the form requested an installment_agreement offer_in_compromise and can’t pay as collection alternatives appeals analysis of the issues raised installment_agreement the taxpayer was given an opportunity to provide details of his installment_agreement proposal but he didn’t provide any specific details of his proposal can’t pay the financial information provided does not support a recommendation of currently non collectible offer_in_compromise the taxpayer submitted an offer_in_compromise that was considered by an offer specialist and their recommendation was that the taxpayer had the ability to full pay the balance due the income expense and asset equity tables are attached to this document i sent the taxpayer a letter dated date requesting a collection alternative or questions the taxpayer contacted appeals on date and left a voice mail message i contacted the taxpayer on date and he requested a two week extension in order to seek legal advice appeals did not agree to the extension as it appeared to be solely a request to delay collection i was prepared to discuss the taxpayer’s issues but the taxpayer did not want to proceed collection alternatives requested you offered no viable alternatives to collection challenges to the liability you did not dispute your liability you raised no other issues balancing analysis i balanced the competing interests when finding the notice_of_intent_to_levy is appropriate the taxpayer did not offer any viable collection alternatives during the cdp hearing process given the taxpayer’s failure to propose any viable collection alternatives the notice_of_intent_to_levy balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary on date petitioner timely filed a petition with this court for review of the notice_of_determination opinion i general legal principles a cdp review procedure for a proposed levy under sec_6331 if any person liable to pay any_tax neglects or refuses to do so after notice_and_demand the commissioner is authorized to collect the unpaid amount by way of a levy upon all property and rights to property belonging to such person or upon which there is a lien pursuant to sec_6330 the commissioner must provide the person with written notice of an opportunity for an administrative hearing to review the proposed levy if an administrative hearing is requested in a levy case the hearing is to be conducted by appeals sec_6330 at the hearing the appeals officer conducting it must obtain verification that the requirements of applicable law and administrative procedure have been met sec_6330 the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed collection action including spousal defenses challenges to the appropriateness of the proposed collection action and collection alternatives such as an offer-in-compromise sec_6330 following the hearing the appeals officer must determine among other things whether the proposed collection action is appropriate in reaching the determination the appeals officer must take into consideration whether the requirements of applicable law and administrative procedure have been met all relevant issues raised by the taxpayer including offers of collection alternatives such as an offer-in- compromise and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that collection be no more intrusive than necessary sec_6330 see also 117_tc_183 b standard of review sec_6330 grants this court jurisdiction to review the determination made by appeals in a cdp case if the taxpayer files a timely petition for such judicial review the applicable standard of review depends on whether the underlying tax_liability is at issue where the taxpayer’s underlying tax_liability is properly at issue the court reviews the liability determination de novo 114_tc_176 the court reviews administrative determinations made by appeals regarding nonliability issues for abuse_of_discretion 114_tc_604 although in his petition filed with the court petitioner appears to challenge his underlying tax_liabilities for the years at issue he never raised the issue of his underlying liabilities before appeals our review of appeals’ determination under sec_6330 is limited to the issues that a taxpayer raises before appeals 129_tc_107 see also sec_301_6330-1 q a-f3 proced admin regs but see 131_tc_197 holding that the court may however review whether an appeals officer met the verification requirements prescribed in sec_6330 without regard to whether the taxpayer advanced that issue at the cdp hearing supplemented by 136_tc_463 thus petitioner’s underlying liabilities for the years at issue are not properly before the court and we will review appeals’ determination sustaining the proposed levy for abuse_of_discretion that is whether the determination was arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir sego v commissioner t c pincite goza v commissioner t c pincite we do not conduct an independent review and substitute our own judgment for that of appeals murphy v commissioner t c pincite c scope of review in nonliability cdp cases that are appealable to the u s court_of_appeals for the ninth circuit such as this case see sec_7482 the scope of our review is generally limited to the administrative record see 568_f3d_710 9th cir adopting 439_f3d_455 8th cir rev’g 123_tc_85 aff’g in part as to this issue tcmemo_2006_166 and aff’g in part vacating in part decisions in related cases this is known as the administrative record rule sec_301_6330-1 q a-f4 proced admin regs defines the administrative record as appeals’ case file including any documents or materials relied upon by the appeals officer in making the determination under sec_6330 8even if petitioner’s underlying liabilities for the years at issue were properly before this court he conceded on the record at trial that he did not challenge his underlying liabilities petitioner acknowledges that keller is applicable here nevertheless he contends that the court should have admitted into evidence several exhibits exhibits 41-p through 44-p for purposes of supplementing clarifying and completing the administrative record the court_of_appeals has crafted four narrow exceptions to the administrative record rule those exceptions are if admission is necessary to determine ‘whether the agency has considered all relevant factors and has explained its decision ’ if ‘the agency has relied on documents not in the record ’ ‘when supplementing the record is necessary to explain technical terms or complex subject matter ’ or ‘when plaintiffs make a showing of agency bad faith ’ 395_f3d_1019 9th cir quoting sw ctr for biological diversity v u s forest serv 100_f3d_1443 9th cir see also meyer v commissioner tcmemo_2013_268 at n recognizing these exceptions in the context of review under sec_6330 petitioner has failed to show how the excluded exhibits fall within any of these narrowly construed exceptions the evidence is therefore unnecessary and inappropriate for this case ii analysis the record shows that so cartwright verified that the applicable legal and administrative procedural requirements were met and petitioner does not contend that so cartwright failed to balance the need for efficient tax_administration with the intrusiveness of collection for him petitioner does contend however that appeals’ determination to reject his oic and sustain the proposed levy was an abuse_of_discretion because he was not afforded a cdp hearing and the opportunity to provide input during the administrative process after he submitted his cdp hearing request and blatant errors were committed in evaluating and ultimately rejecting his oic we address each contention in turn a cdp hearing petitioner contends that no cdp hearing took place cdp hearings have historically been conducted informally 115_tc_35 to that end t he formal hearing procedures required under the administrative_procedure_act u s c et seq do not apply to cdp hearings a cdp hearing may but is not required to consist of a face-to-face meeting one or more written or oral communications between an appeals officer_or_employee and the taxpayer or the taxpayer’s representative or some combination thereof sec_301_6330-1 a-d6 proced admin regs the administrative record reflects that so amper so cartwright and os roldan discussed petitioner’s cdp hearing request with him or his authorized representative by telephone on several occasions in particular on september petitioner and so cartwright spoke by telephone and during this call petitioner agreed to go ahead with the hearing now instead of waiting for the cdp telephone hearing that so cartwright had scheduled for date in addition on date petitioner and os roldan had a telephone conversation during which os roldan explained her recommendation to reject his oic then on date after receiving os roldan’s recommendation reviewing it and the financial information and informing petitioner of the preliminary decision by letter dated date petitioner and so cartwright had a telephone conversation during which so cartwright attempted to discuss the issues pertaining to his oic these oral communications collectively constitute petitioner’s cdp hearing accordingly petitioner’s contention that no cdp hearing occurred here is without merit petitioner further contends that he was not afforded a fair hearing because he did not have the opportunity to provide input during the cdp process particularly with respect to the evaluation of his oic sec_6330 provides that upon written request a taxpayer has a right to a f air h earing which consists of the following four elements an impartial officer will conduct the hearing that officer will verify that the requirements of applicable law and administrative procedure have been met certain issues may be heard such as offers of collection alternatives and a challenge to the underlying tax_liability may be raised only if the taxpayer did not receive a notice_of_deficiency with respect to the liability or did not otherwise have an earlier opportunity to dispute the liability see sec_6330 and c vossbrinck v commissioner tcmemo_2002_96 the administrative record shows that multiple packages of documents were submitted to appeals by petitioner or on his behalf during the cdp process and he and or his authorized representative had several telephone conversations with irs representatives ie so amper os roldan and so cartwright regarding these documents indeed petitioner’s final telephone conversation regarding his cdp hearing request was with so cartwright on date during this conversation she attempted to discuss the issues pertaining to his oic including his ability to fully pay his outstanding liabilities for the years at issue but he refused instead he insisted on an extension of time to hire legal counsel 9petitioner complains that so cartwright refused a reasonable request for a short extension of time so cartwright denied petitioner’s request for a two-week extension of time for three reasons petitioner could have retained legal counsel while his oic was under consideration hiring legal counsel would not have changed the fact that his oic did not meet the restitution requirements under irm pt date and petitioner had the ability to fully pay his outstanding liabilities for the years at issue the administrative record shows that petitioner had an authorized representative at the outset of the cdp process continued accordingly contrary to petitioner’s contention he was offered the opportunity to provide input during the cdp process and in fact provided input the consideration of petitioner’s cdp hearing request satisfied the elements of a fair hearing under sec_6330 b rejection of the oic sec_7122 authorizes the commissioner to compromise a taxpayer’s federal_income_tax liability pursuant to sec_7122 the commissioner has prescribed guidelines for evaluating whether an offer-in-compromise is adequate and should be accepted see sec_301_7122-1 proced admin regs under these guidelines there are three grounds for compromise doubt as to liability continued but dismissed that representative during the process furthermore petitioner discussed os roldan’s recommendation to reject his oic with os roldan six days before so cartwright’s date letter informing him of the preliminary decision to reject his oic he could have sought legal counsel during that time he also had an additional days from the date of the date letter to the date deadline so cartwright gave him before closing the case in which he could have sought legal counsel this court has consistently held that appeals is not required to negotiate indefinitely or wait any specific amount of time before issuing a notice_of_determination see eg gazi v commissioner tcmemo_2007_342 slip op pincite there is no requirement that the commissioner wait a certain amount of time before making a determination as to a proposed levy clawson v commissioner tcmemo_2004_106 slip op pincite t here is neither requirement nor reason that the appeals officer wait a certain amount of time before rendering his determination see also sec_301_6330-1 q a-e9 proced admin regs the denial of petitioner’s extension request was reasonable under the circumstances petitioner’s complaint is overblown doubt as to collectibility and promotion of effective tax_administration id on his oic petitioner asserted that he was seeking to compromise his outstanding liabilities for the years at issue on the grounds of doubt as to collectibility doubt as to collectibility exists in any case where the taxpayer’s assets and income are less than the full amount of the liability id subpara generally under the irs’ administrative pronouncements an offer-in-compromise on the grounds of doubt as to collectibility will be acceptable only where it is unlikely that the liability can be collected in full and the offer reflects the taxpayer’s total rcp ie the amount that the irs could collect through other means including administrative and judicial collection remedies revproc_2003_71 sec_4 2003_2_cb_517 irm pt date in some cases the irs may accept an offer of less than the total rcp if there are special circumstances revproc_2003_71 sec_4 c b pincite irm pt date petitioner does not contend that special circumstances exist the decision to entertain accept or reject an offer_in_compromise is squarely within the discretion of the appeals officer and the irs in general 454_f3d_688 7th cir as noted supra p we do not substitute our judgment for that of appeals and decide whether in our opinion petitioner’s oic should have been accepted or what would be an acceptable alternative murphy v commissioner t c pincite ramdas v commissioner tcmemo_2013_104 at if appeals follows all statutory and administrative guidelines and provides a reasoned balanced decision we will not reweigh the equities 140_tc_173 in support of his position that blatant errors were made in evaluating and ultimately rejecting his oic petitioner asserts that os roldan incorrectly analyzed his ability to pay as reflected in the financial information he submitted to appeals and accordingly his total rcp and so cartwright incorrectly determined that his oic must provide for full payment of his criminal restitution amount ability to pay and rcp this court has generally held that there is no abuse_of_discretion when an appeals officer relies on guidelines published in the irm to evaluate a proposed collection alternative such as an offer-in-compromise see eg 123_tc_1 aff’d 412_f3d_819 7th cir tillery v commissioner tcmemo_2015_170 at arede v commissioner tcmemo_2014_29 at aldridge v commissioner tcmemo_2009_276 slip op pincite when a collection alternative is at issue irm pt date directs an appeals officer to the appropriate irm sections containing the administrative policies and procedures relating to that alternative as relevant here irm pt date governs offer-in- compromise acceptance and rejection determinations and irm pt date financial analysis handbook provides instructions for securing verifying and analyzing financial information of a taxpayer for purposes of determining a taxpayer’s ability to pay his outstanding tax_liabilities irm pt date states that the decision to accept or reject an offer-in-compromise on the grounds of doubt as to collectibility usually rests on whether the amount offered reflects the reasonable collection potential rcp rcp is generally calculated by multiplying a taxpayer’s monthly income available to pay taxes by the number of months remaining in the statutory period for collection see sec_6502 and adding to that product the realizable net equity in the taxpayer’s assets ramdas v commissioner at additionally irm pt prescribes that absent special circumstances an offer-in-compromise on the grounds of doubt as to collectibility should not be accepted where the outstanding liability can be paid in full as a lump sum or under current installment agreement guidelines under installment_agreement guidelines an installment_agreement must reflect the taxpayer’s ability to pay on a monthly basis throughout the duration of the agreement and the primary source of information an appeals officer is to consider in accepting or rejecting a proposed agreement is the financial information provided by the taxpayer on a collection information statement ie a form 433-a along with supporting documentation irm pt date likewise irm date advises an appeals officer that a thorough verification of the taxpayer’s form 433-a involves reviewing taxpayer submitted documentation and information available from internal sources and that a s a general_rule additional documentation should not be requested when the information is readily available from internal sources or it would not change the recommendation the financial analysis handbook directs an appeals officer to a nalyze the income and expenses reflected on form 433-a to determine the amount of disposable income gross_income less all allowable expenses available to apply to the tax_liability irm pt date irm pt dollar_figure date instructs an appeals officer to use the taxpayer’s current income to calculate future income unless there are facts and circumstances that may warrant placing a different value according to the financial analysis handbook allowable expenses include those expenses that are necessary to provide for a taxpayer’s and his or her family’s health and welfare and or production_of_income or otherwise allowable based on the circumstances of an individual case irm pt date an appeals officer is advised to use the national and local expense standards as guidelines for allowable living_expenses and not simply rely on the living_expenses reported on a taxpayer’s form 433-a irm pt and date irm pt see also perrin v commissioner tcmemo_2012_22 slip op pincite the use of local and national standards is expressly authorized by congress and does not constitute an abuse_of_discretion even if it forces a taxpayer to change his lifestyle aldridge v commissioner slip op pincite the taxpayer has the burden of providing information to justify a departure from the local standards citing lindley v commissioner tcmemo_2006_229 aff’d in part sub nom keller v commissioner f 3d on the basis of the foregoing os roldan generated an iet and an aet determining petitioner’s ability to pay his outstanding liabilities for the years at issue through an installment_agreement and his rcp os roldan determined petitioner’s ability to pay to be dollar_figure and his realizable net equity in assets to be dollar_figure os roldan therefore determined petitioner’s rcp to be dollar_figure dollar_figure plus dollar_figure consequently she concluded that petitioner’s oic should be rejected because petitioner had the ability to fully pay his outstanding liabilities for the years at issue through an installment_agreement and his rcp exceeded the offer although as we discuss below one of os roldan’s calculations contained an error we find no fault in her overarching conclusion see ramdas v commissioner at an appeals officer does not abuse his discretion when he rejects an oic because the taxpayer’s ability to pay is greater than the amount he proposes to pay under the compromise proposal citing 447_f3d_706 9th cir aff’g t c memo any suggestion by petitioner that os roldan should have reached a different conclusion on the basis of the financial information submitted is without merit petitioner asserts that os roldan’s ability to pay calculation was incorrect resulting in a flawed recommendation to be sure she erroneously calculated the amount he could pay over time and ultimately his rcp by using his monthly allowable expenses dollar_figure instead of the difference between his monthly income and his monthly allowable expenses dollar_figure however we agree with respondent that this calculation error was harmless we have previously found that errors calculating rcp do not amount to abuse_of_discretion when the taxpayer’s offer was less than the correctly calculated rcp see eg titsworth v commissioner tcmemo_2012_12 slip op pincite and cases cited thereat see also 436_fedappx_791 9th cir finding that appeals’ mistakes when calculating taxpayers’ necessary living_expenses were harmless because the commissioner of internal revenue corrected the mistakes in the tax_court and showed that with the corrections the offer was still far below their reasonable collection potential aff’g tcmemo_2008_281 here even when os roldan’s error is corrected petitioner’s rcp still well exceeds his oic of dollar_figure his oic accordingly warranted rejection on this basis restitution petitioner also contends that his restitution obligation is irrelevant to his oic and that therefore so cartwright erred in determining that his oic was not acceptable because it did not provide for full payment of that obligation the irs guidelines however are clear when a taxpayer seeks to compromise taxes penalties and interest for the same tax periods for which restitution was ordered the offer must provide for full payment of the restitution amount and cannot modify or be inconsistent with the restitution order irm pt dec 10petitioner’s rcp as corrected is dollar_figure irm pt by his oic petitioner sought to compromise his liabilities for the years covered by the criminal restitution the district_court ordered him to pay his oic did not provide for full payment of this restitution petitioner’s oic accordingly warranted rejection on this basis as well see rebuck v commissioner tcmemo_2016_3 at rejecting an offer-in- compromise that fails to provide for full payment of criminal restitution is not an abuse_of_discretion c other offers of collection alternatives in addition to requesting an offer-in-compromise petitioner also indicated in his cdp hearing request that he was requesting an installment_agreement and i cannot pay balance the administrative record shows that he did not pursue an installment_agreement beyond his initial cdp hearing request it is not an abuse_of_discretion for an appeals officer to sustain a proposed collection action and not consider collection alternatives when the taxpayer has proposed none 124_tc_69 o’neil v commissioner tcmemo_2009_183 finding that the taxpayer discussed an offer-in-compromise with settlement officer on multiple occasions but failed to submit one in writing see also sec_301_7122-1 proced admin regs requiring that offer must be made in writing and must contain all the information requested by the irs as far as petitioner’s not being able to pay his balance and thus presumably seeking for his accounts for the years at issue to be placed in currently not collectible status as we have discussed supra petitioner had the ability to pay his outstanding liabilities for the years at issue accordingly it was appropriate for so cartwright to conclude as the notice_of_determination reflects that petitioner was not eligible for either collection alternative iii conclusion in the light of the above the court finds that appeals did not abuse its discretion in rejecting petitioner’s oic and sustaining the proposed levy for the years at issue the administrative record shows that so cartwright verified that all legal and procedural requirements had been met considered all issues petitioner raised and determined that the proposed collection action appropriately balanced the need for the efficient collection_of_taxes with the legitimate concern of petitioner that the collection action be no more intrusive than necessary petitioner is of course free to continue to negotiate with the irs concerning his liabilities for the years at issue but he is entitled to only one cdp hearing and tax_court proceeding with respect to the proposed levy see perrin v commissioner slip op pincite we have considered all of the arguments made by the parties and to the extent they are not addressed herein we find them to be moot irrelevant or meritless to reflect the foregoing decision will be entered for respondent
